DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 18 and 19 are objected to because of the following informality:
Claim 18: Change from “setting” to “set” (page 45).
Claim 18: Change from “preparing” to “prepare” (page 45).
Claim 18: Change from “reestablishing” to “reestablish” (page 45).
Claim 19: Change from “comprises;” to “comprises[[;]]:” (page 45).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 18 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 5 and 12 of U.S. Patent No. US 11,182,232 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because two of the dependent claims from the parent patent, when taken in combination with their respective independent claims, anticipate the independent claims of the instant application.
The following table shows the mapping of claims that are anticipatory:
17/532,651
11,182,232
(Claim) 1
(Claim) 5
2

3

4

5

6

7

8

9

10

11
12
12

13

14

15

16

17

18
5
19

20




Allowable Subject Matter
Claims 1, 11, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Claims 2-10, 12-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 11, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 18: “…preparing for intervention by the host system by preventing the host system from performing a recovery action for a predetermined period of time; and…”
Claim 11: “…identifying recovery instructions associated with recovering from a panic condition on a storage system, the recovery instructions including an identified duration of time associated with enabling the storage system to prepare for panic recovery; identifying, by a host system, the panic condition preventing the storage system from functioning reliably, wherein identifying the panic condition comprises reading a panic bit set by the storage system;…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kantor et al. (U.S. Patent Application Publication No. US 2019/0073268 A1), hereinafter “Kantor”

	Kantor: Fig. 3 and Kantor: ¶ 0053 teach determining to switch from a primary firmware to a secondary firmware because there is an occurring or impending problem within a storage system.
	Further, Kantor: ¶ 0056-0057 teach using a CFS bit to switch the firmware.  Upon receiving a switch event, the host resets the storage controller.  In-flight commands from the host to the storage controller are dropped during the reset process unless the commands (e.g. read commands) have already reached the storage controller.  If so, the commands can be processed prior to the reset.

	Although conceptually similar to the claimed invention of the instant application, Kantor does not teach, in accordance with the claim(s) as a whole, preparing for intervention by the host system by preventing the host system from performing a recovery action for a predetermined period of time.
	Additionally, Kantor does not teach, in accordance with the claim as a whole, identifying recovery instructions associated with recovering from a panic condition on a storage system, the recovery instructions including an identified duration of time associated with enabling the storage system to prepare for panic recovery, and identifying, by a host system, the panic condition preventing the storage system from functioning reliably, wherein identifying the panic condition comprises reading a panic bit set by the storage system.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Herman et al. (U.S. Patent No. US 6,883,126 B1); teaching an adaptive error recovery routine allowing for the recovery from errors in read data of a disk drive.  In one embodiment, a disk drive is provided which has an error memory having error memory elements used to record an error type and recovery step for each error recovered from the disk drive.  If another error is detected that is of the same type and which is in a location close to a recorded error, the error recovery step used for the previous error is performed for the new error.  If the previous error recovery step is not successful, the disk drive performs error recovery using an existing error recovery table, and omits the previous error recovery step.
Barlow et al. (U.S. Patent Application Publication No. US 2006/0236035 A1); teaching a cache element allocation method.  Each cache element on a CPU is assigned a quality rank based on the error rate of the cache element.  If an allocated cache element is deemed to be faulty, the quality rank of the faulty allocated cache element is compared with the quality rank of the non-allocated cache elements.  If a non-allocated cache element has a lower quality rank than the allocated cache element, the non-allocated cache element is swapped in for the allocated cache element.
Ritz et al. (U.S. Patent No. US 7,949,904 B2); teaching a system and method for hardware error reporting and recovery.  An operating system provides an error signal handler, a platform-independent error processing module, and a platform-specific error handler.  The error signal handler is configured to detect the occurrence of a hardware error and to notify the platform-independent error processing module of the detected hardware error.  The platform-independent error processing module is configured to process the hardware error detected by the error signal handler.  The platform-specific error handler is configured to perform platform-specific error processing of the hardware error in cooperation with the platform-independent error processing module.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114